Citation Nr: 1724496	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-24 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 18, 2012, and in excess of 30 percent thereafter for pseudofolliculitis barbae.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for spina bifida occulta with osteoarthritis of the spine and, if so, whether service connection for a back disorder is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension and, if so, whether service connection, to include as secondary to a back disorder, is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the appeal was remanded in order to afford the Veteran his requested Board hearing.  Thereafter, in February 2017, he testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the June 2015 supplemental statement of the case.  38 C.F.R.§ 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence.  Furthermore, at such time, the undersigned held the record open for 60 days for the receipt of additional evidence, which was received in February, March, April, and May 2017.  While the Veteran has not waived AOJ consideration of such additionally submitted evidence, no prejudice results to him by the Board's actions herein.  Specifically, the Board dismisses the claim for a higher initial rating for pseudofolliculitis barbae based on the Veteran's withdrawal of appeal of such issue, and reopens his previously denied claims for spina bifida occulta with osteoarthritis of the spine and hypertension, which is entirely favorable.  Moreover, as the Board is remanding the merits of the reopened claims, the AOJ will have an opportunity to review all the submitted documents in the readjudication of such issues.

Also in the November 2015 remand, the Board noted that the Veteran had recently filed claims for service connection for erectile dysfunction, sleep apnea, radiculopathy, and bowel dysfunction in October 2015.  As such had not yet been adjudicated, the Board referred them to the AOJ for appropriate action.  Thereafter, in a rating decision issued in January 2016, the AOJ denied such claims.  The Veteran did not enter a notice of disagreement as to such denial; however, in recent correspondence, he seems to be under the impression that such issues are part of his appeal.  He is advised that they are not; rather, if he wishes to pursue them, he may file the appropriate application with the AOJ.  38 C.F.R. §§ 3.1(p), 3.155, 3.160.

The Board also notes that, in May 2017, the Veteran filed a request for a copy of "all hospital tests at the VA Hospital...[from] January 1, 1974, to March 10, 1975."  Later in May 2017, the Records Management Center (RMC) acknowledged receipt of such Privacy Act request; however, it does not appear that such has been fulfilled as of yet.  In this regard, the Board notes that, pursuant to 38 C.F.R. § 20.1200, when a Privacy Act request is filed by an individual seeking records pertaining to him and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  In the instant case, such records are not contained in the Veteran's claims file and, therefore, are not in the custody of the Board.  Therefore, such matter is referred to the RMC for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The reopened claims of entitlement to service connection for a back disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In rating decision issued in September 2003, the RO denied service connection for spina bifida occulta with osteoarthritis of the lumbar spine.  While the Veteran entered a notice of disagreement in September 2003 and a statement of the case was issued in April 2004, he did not file a timely substantive appeal; no new and material evidence was received prior to the expiration of the appeal period; and no relevant service department records have since been received.

2.  Evidence added to the record since the final September 2003 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for spina bifida occulta with osteoarthritis of the lumbar spine.

3.  In rating decision issued in September 2003, the RO denied service connection for hypertension.  The Veteran did not enter a notice of disagreement with the September 2003 decision regard hypertension; no new and material evidence was received prior to the expiration of the appeal period; and no relevant service department records have since been received.

4.  Evidence added to the record since the final September 2003 denial is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hypertension.

5.  At the February 2017 Board hearing and in a concurrent written statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement an initial compensable rating prior to April 18, 2012, and in excess of 30 percent thereafter for pseudofolliculitis barbae.



CONCLUSIONS OF LAW

1.  The September 2003 rating decision that denied service connection for spina bifida occulta with osteoarthritis of the lumbar spine is final.  38 U.S.C.A. § 7105(c) (West 2014) [(West 2014);)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for spina bifida occulta with osteoarthritis of the lumbar spine.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The September 2003 rating decision that denied the claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014) [(West 2014);)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2016)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement an initial compensable rating prior to April 18, 2012, and in excess of 30 percent thereafter for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Previously Denied Claims

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for spina bifida occulta with osteoarthritis of the lumbar spine and hypertension is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA received the Veteran's original claim for service connection for low back pain and high blood pressure in September 2002.  In a decision issued in September 2003, the RO considered the Veteran's service treatment records, post-service private treatment records, and statements, and denied service connection for spina bifida occulta with osteoarthritis of the lumbar spine and hypertension.  With regard to the denial of the former issue, the RO found that spina bifida is a congenital disorder unrelated to military service and not subject to service connection.  In this regard, the RO noted that service treatment records showed that the Veteran complained of low back pain, but a contemporaneous x-ray of the lumbar spine was normal and clinical evaluation of the spine was normal upon separation from service.  See Service treatment records (February 1, 1973; February 1, 1973; February 14, 1973; March 15, 1973).  Post-service private medical records show complaints of back pain in February 1983, and a diagnosis of spina bifida occulta with osteoarthritis in October 1997.  Further, as pertinent to hypertension, the RO found that the Veteran's service treatment records were negative for such condition and it was not diagnosed within one year after separation service.  In this regard, it was noted that an initial diagnosis of hypertension was rendered in 1995.

In September 2003, the Veteran was advised of the decision and his appellate rights.  Later that same month, he submitted a notice of disagreement with RO's decision to deny service connection for spina bifida occulta with osteoarthritis, but did not disagree with the decision regarding hypertension.  The AOJ issued a statement of the case in April 2004.  However, the Veteran did not file a substantive appeal with regard to his claim for service connection for his back disorder.  Furthermore, with regard to both issues, no new and material evidence was received prior to the expiration of the appeal period and no relevant service department records have since been received.  In this regard, the Board is cognizant that additional private treatment records were received in May 2004; however, they only pertain to sinus complaints and subsequent surgery.  As noted in the December 2007 rating decision, the RO determined that new and material evidence had not been received subsequent to the September 2003 rating decision in regard to both issues.  See Beraud, supra.  Furthermore, the Board observes that the Veteran has submitted duplicative service treatment records in pursuit of his current claims; however, his complete service treatment records were previously considered in connection with the September 2003 rating decision.  As such, the September 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014) [(West 2014);)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2016)].

In April 2007, VA received the Veteran's current petition to reopen his claims for service connection for spina bifida occulta with osteoarthritis of the lumbar spine claimed and hypertension.  In this regard, the Board again notes that the Veteran's claims were previously denied as the claimed back disorder was deemed a congenital disorder not subject to service connection and hypertension was not incurred in service or within one year after separation from service.

In a decision dated in December 2007 and issued that same month, the RO denied the Veteran's petitions to reopen claims for service connection for hypertension and spina bifida occulta with osteoarthritis of the lumbar spine claimed as low back pain and hypertension on the basis that new and material evidence had not been received in order to reopen such claims.  The RO considered copies of the Veteran's service treatment records and private medical records, which had been considered in the previous adjudication, as well as a statement from Dr. Walton, dated May 2007, and additional private treatment records, to include chiropractic and physical therapy records.  The RO determined that the additional records did not constitute new and material evidence because they did not relate to an unestablished fact necessary to substantiate the claims and did not raise a reasonable possibility of substantiating the claims.  In June 2008, the Veteran submitted a notice of disagreement and, following the issuance of a statement of the case in June 2009, subsequently perfected his appeal to the Board later that month.

In May 2012 and November 2016, the Veteran's private physician noted the Veteran's reported in-service back injury and pain since service and opined that current imaging of the lumbar spine shows long-lasting degenerative problems and that, while it is impossible to accurately gauge the age of such problems, they are certainly not of recent origin.  See Dr. Ryan (May 23, 2012; November 22, 2016).  Additionally, during the February 2017 hearing, the Veteran reported that he injured his back while lifting heavy equipment in service and that he has experienced a continuation of the same symptoms since service.  See Board hearing, 10, 14 (February 2017).  The Veteran also testified that he has experienced increased blood pressure since service.  He further testified that the increase has worsened due to the use of pain medications for his back disorder.  See id. at 20-21.  The Veteran testified that neither hypertension nor any back problems were present prior to service.  Id. at 17.

Thus, the Board finds that the evidence added to the record since the most recent prior final denial in September 2003, which includes the private treating physician's May 2012 and November 2016 opinions suggesting that the Veteran's current back disorder may be related to an in-service back injury and the Veteran's assertion that his current hypertension may be secondary to medication taken for his back disorder, is not cumulative or redundant of the evidence of record at the time of the prior decision and does raise a reasonable possibility of substantiating the Veteran's previously denied claims.  Specifically, such evidence relates to the previously unestablished element of service connection, namely a nexus between the Veteran's current back disorder and his military service as well as a nexus between his current hypertension and his back disorder, which, if service-connected, would support entitlement to service connection for hypertension on a secondary basis.  This is particularly so when the credibility of the aforementioned statements is presumed for the purpose of the new and material evidence analysis.  See Justus, supra.  Accordingly, reopening of the claims for service connection for spina bifida occulta with osteoarthritis of the spine and hypertension is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Initial Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the February 2017 Board hearing before the undersigned, the Veteran withdrew from appeal the issue of entitlement to an initial compensable rating prior to April 18, 2012, and in excess of 30 percent thereafter for pseudofolliculitis barbae.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Furthermore, on February 14, 2017, the Veteran submitted a written statement confirming his intention to withdraw such issue from appeal.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for spina bifida occulta with osteoarthritis of the spine is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for hypertension s reopened; the appeal is granted to this extent only.

The appeal with regard to the issue of entitlement to an initial compensable rating prior to April 18, 2012, and in excess of 30 percent thereafter for pseudofolliculitis barbae is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a back disorder, which he relates to an in-service lifting injury.  He reports that his current back pain is a progressive continuation of the exact same pain the experienced in service.  See Board hearing 10, 14 (February 2017).  He denies any back problems prior to service.

Upon entrance to service, in November 1971, clinical evaluation of the Veteran's spine was normal.  In February 1973, he twice reported low back pain, but noted that he was unaware of any particular injury and that his pain was not so severe as to stop him from playing basketball.  The treating clinicians prescribed Tylenol and exercises.  See Service treatment records (February 1, 1973; February 14, 1973).  In March 1973, the Veteran reported a continuation of persistent back.  A contemporaneous x-ray showed no significant abnormality, and the treating clinician did not render a diagnosis or impression.  See Service treatment records (March 15, 1973).  Upon separation from service, in November 1973, clinical evaluation of the Veteran's spine was normal, and he denied a history of swollen or painful joints and recurrent back pain.

Post-service treatment records show that the Veteran complained of low back pain as early as 1983.  See Private treatment record (PTR) (February 11, 1983).  In July 1991, x-rays of the Veteran's lumbar spine and pelvis were negative for bony abnormality and showed normal vertebral alignment.  See PTR (July 11, 1991).  In August 1997, spine films showed osteoarthritis lumbar spine of a mild to moderate degree with spina bifida occulta.  See PTR (October 24, 1997).  In January 2003, a lumbar MRI showed foraminal stenosis at the L5-S1 level and facet joint arthropathy in the lower two lumbosacral levels, but no significant disc protrusion or herniation.  See PTR (January 24, 2003).  In September 2009, a lumbar MRI showed multilevel lumbar spondylosis (most significantly affecting L5-S1, L4-L5, and L3-L4).  See PTR (September 8, 2009).

In May 2012 and November 2016, the Veteran's private physician noted the Veteran's reported pain since an in-service back injury, and opined that current imaging of the lumbar spine shows long-lasting degenerative problems and that, while it is impossible to accurately gauge the age of such problems, they are certainly not of recent origin.  See Dr. Ryan (May 23, 2012; November 22, 2016)

In February 2017, a VA examiner diagnosed degenerative disc disease and degenerative arthritis of the lumbar spine.  The examiner did not, however, address whether such diagnosed back disorders, let alone any of the Veteran's other current back disorders, are related to service.  See Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) (noting that an examiner must provide an etiological opinion or explain why such an opinion cannot be provided).

The Board finds that the evidence of record suggests that the Veteran's current back disorder may be related to service, namely the reported in-service lifting injury or documented complaints of back pain.  However, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this regard, further development is needed to confirm whether the Veteran's current back disorder is congenital or acquired.  If the current back disorder is congenital, such as spina bifida occulta, the issue becomes whether there was a superimposed disease or injury, such as the reported in-service lifting injury, that resulted in an additional disability.  If the current back disorder is acquired, the issue becomes whether such is related to his reported in-service injury and/or reports of back pain.

The Veteran also seeks service connection for hypertension, which he contends is related to service and/or caused or aggravated by his back disorder, to include required medication and/or sleep deprivation due to pain.  He reports that he has experienced elevated blood pressure since separation from service.

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of hypertension.  In fact, the Veteran denied a history of high blood pressure on separation from service.  After service, he was initially diagnosed with hypertension in 1995.

The Veteran has not undergone a VA examination for hypertension, and the Board finds that such is necessary to address both the Veteran's reported increased blood pressure since service as well as his assertion that sleep deprivation and medications associated with his back disorder caused or aggravated his hypertension.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for hypertension.  Such should be accomplished on remand.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  In this regard, at his hearing, he testified to receiving both private and VA treatment.  Thereafter, all identified records, to include updated VA treatment records dated from April 2015 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to a back disorder.  

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from April 2015 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, afford the Veteran an appropriate VA examination(s) to determine the nature and etiology of his back disorder and hypertension.  The record, to include a complete copy of this remand, must be made available to the examiner.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

Back Disorder

(A)  The examiner should identify any back disorder the Veteran has had since April 2007.  The examiner is to specifically address whether the Veteran has a current diagnosis of spina bifida occulta, which was initially diagnosed on October 24, 1997.

(B)  For each congenital or developmental disorder, the examiner should state whether such condition constitutes a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran has a back disorder that is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the Veteran has a back disorder that is considered a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(C)  For any acquired disorder, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such is related to service, to include the Veteran's report of an in-service lifting injury and/or his documented complaints of back pain.

(D)  If arthritis is diagnosed, the examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such manifested within one year after service.  If so, please describe the manifestations.

The examiner is to specifically address (i) the Veteran's report of continuous symptoms since service, see, e.g., Board hearing p. 10, 14 February 2017; (ii) service treatment records showing complaints of back pain, see STR,  February 1, 1973; February 14, 1973; March 15, 1973; and (iii) Veteran's contention that early x-rays could not pick up his current disabilities, which were only discernible with MRI technology that was not available during or immediately after separation from service, see Statement (April 25, 2017).

Hypertension  

(A)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to service.

(B)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested within one year after service.  If so, please describe the manifestations.

(C)  The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused or aggravated by his back disorder, to include any required medication and/or sleep deprivation due to pain.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner is to specifically address the Veteran's report of increased blood pressure since service.

The examiner's report must include a complete rationale for all opinions expressed.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


